CALHOUN, J.
Offense, burglary; penalty, two years in the penitentiary.
The record in this case is here without either a statement of facts or any bill of exception, and presents nothing for review.
We note, however, that the verdict of the jury and judgment of the court find the appellant guilty and assess his punishment at two years in the penitentiary, while the sentence assesses his punishment at “confinement in the penitentiary for a term of not less than two nor more than three years.” The sentence will therefore be reformed to conform with the verdict and judgment, and, as so reformed, the cause will be affirmed.
Affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the court.